DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This Non-FINAL action is in response to applicant’s amendment of 06 September 2022. Claims 1-20 are pending. Claims 1, 3-9, 11-14, and 16-20 are currently amended. 

Response to Arguments
Applicant’s amendments, with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 06 July 2021 have been fully considered and are persuasive. However, applicant’s amendment raises new rejection addressed below under 35 USC 112(b).
Applicant’s arguments with respect to claims 1-15 as being unpatentable under 35 USC 103 over Whitt in view of Abdulla have been fully considered and not all are persuasive. 
Applicant specifically argue claim 1 now recites "receive input regarding physical characteristics of the user, wherein the input regarding the physical characteristics of the user comprises at least one physical restriction of the user and the at least one physical restriction of the user comprises a limited range of motion" and "wherein the paired selected electric transport device provides an assisted riding technology." A similar feature was previously recited in claim 7. The Final Office Action cites paragraph [0041] of Whitt on page 8. However, this portion of Whitt at best teaches that the matching is based on "an ability of the user to interact with personal mobility devices." Whitt does not teach "wherein the paired selected electric transport device provides an assisted riding technology" such that the paired selected electric transport device is chosen to provide features to assist the user.

The examiner has carefully considered applicant’s arguments and respectfully disagree. Applicant is reminded that claims must be given their broadest reasonable interpretation. The argued limitations are disclosed by Whitt as examiner previously cited and in the disclosure. Examiner points out to paragraphs 0041, 0081, and 0098, “…user data and/or user profile may include a variety of information about an individual, such as that user's PMV preferences (e.g., prefers bikes over scooters), an ability of the user to interact with personal mobility devices (e.g., is unable to use scooters), desired safety features, transport capability requirements…”). In these paragraphs Whitt discloses that the user data may include an ability (ability metric data) of the user to interact with personal mobility devices (e.g. unable to use scoters) or any other information about the requestor, so that a match with suited (device with an assisted riding technology) PMV is made).therefore, under the broadest reasonable interpretation, one ordinary skilled in the art would interpret the ability of the user to interact with personal mobility devices could be a restriction of a limited range of motion and using a different PMV would provide an assist riding technology.
Secondly applicant argues that claim 11 now recites "receive input regarding physical characteristics of the user, wherein the input regarding the physical characteristics of the user comprises at least one physical restriction of the user and the at least one physical restriction of the user comprises a requirement to be seated while riding" and "wherein the paired selected electric transport device includes a seat." A similar feature was previously recited in claim 8. The Final Office Action cites paragraphs [0041] and paragraphs [0056]-[0057] of Whitt on page 9. However, Whitt does not teach a requirement for a user to be seated, or specify "wherein the paired selected electric transport device includes a seat.". 

The examiner has carefully considered applicant’s arguments and respectfully disagree. Applicant is reminded that claims must be given their broadest reasonable interpretation. The argued limitations are disclosed by Whitt as examiner previously cited and in the disclosure. Examiner points out to paragraphs 0032-0035, 0041, 0081, and 0098, Whitt discloses receiving user data with a request wherein the user data includes an ability of the user to interact with the mobility device (electric transport)). The user data includes user profile which may prefer bikes over scooters/ability metric data (“…an ability of the user to interact with personal mobility devices (e.g., is unable to use scooters)…”), therefore, one of ordinary person skilled in the art would interpret unable to use scooter as one of physical restrictions that may require a different PMV (bike, vehicle, etc.) with a seat (see Figs. 2 and 13-14 “bike with a seat”)). 

Applicant’s arguments with respect to claims 16-20 as being unpatentable under 35 USC 103 over Whitt in view of Abdulla have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 line 3, the recited limitation “the corresponding electric transport device” is indefinite. There is insufficient antecedent basis for this limitation in the claim.  
In claim 14 lines 3-4, the recited limitation “the corresponding electric transport device” is indefinite. There is insufficient antecedent basis for this limitation in the claim.  
In claim 19 lines 3-4, the recited limitation “the corresponding electric transport device” is indefinite. There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Whitt et al (US 20190376802 A1) in view of Abdulla et al (US 20210302174 A1) in view of Bradlow et al (US 20200124430 A1).
With respect to claim 1, Whitt discloses a system for pairing a user to an electric transport device selected for the user, the system comprising (see at least [abstract]): a plurality of electric transport devices comprising devices of a first type of device (see at least [0025], [0034], and [Figs. 10 and 14]), and comprising devices of a second type of device configured differently from the first type of device (see at least [0025], [0034], and [Figs. 10 and 14]); and a service provider deploying and tracking the plurality of electric transport devices (see at least [0034] and [0065]), the service provider including at least one processor executing the instructions to: receive a request to initiate a ride of an electric transport device (see at least [0023], [0032], [0034-0036], and [0090-0091]); identify a set of available electric transport devices present in a predetermined area based on proximity to the user (see at least [0029], [0066], and [0069], Whitt discloses identifying PMVs near a transportation requester (predetermined area based on proximity of the user), and provide directions to the transportation requester (user) to the PMV); receive input regarding physical characteristics of the user (see at least [0041] and [0098]); wherein the input regarding the physical characteristics of the user comprises at least one physical restriction of the user (see at least [0041], [0081], and [0098]) and the at least one physical restriction of the user comprises a limited range of motion of the user (see at least [0041], [0081], and [0098], “…user data and/or user profile may include a variety of information about an individual, such as that user's PMV preferences (e.g., prefers bikes over scooters), an ability of the user to interact with personal mobility devices (e.g., is unable to use scooters), desired safety features, transport capability requirements…”); pair the user to a paired selected electric transport device based on the physical characteristics of the user (see at least [0032-0035], [0041], and [0098], Whitt discloses receiving user data with request wherein the user data includes an ability of the user to interact with the mobility device (electric transport)), and selected as one of the first type of device and the second type of device from the set of available electric transport devices (see at least [0041] and [0098], Whitt discloses matching (selecting) a PMV other than scooters since the user may be unable to interact with scooters); direct the user to the paired selected electric transport device to initiate the ride (see at least [0029]); wherein the paired selected electric transport device provides an assisted riding technology (see at least [0041] and [0081], Whitt discloses that the user data may include an ability (ability metric data) of the user to interact with personal mobility devices (e.g. unable to use scoters) or any other information about the requestor, so that a match with suited (device with an assisted riding technology) PMV is made). 
However, Whitt do not specifically discloses wherein identifying the set of available electric transport devices present in the predetermined area based on the proximity to the user is using an electronic map provided on a display of a mobile device of the user; and wherein directing the user to the paired selected electric transport device to initiate the ride is using the electronic map; connect the mobile device of the user to the paired selected electric transport device; and control operating systems of the paired selected electric transport device using the mobile device of the user. 
Abdulla teaches wherein identifying the set of available electric transport devices present in the predetermined area based on the proximity to the user is using an electronic map provided on a display of a mobile device of the user (see at least [0082], [0131], and [0196]); and wherein directing the user to the paired selected electric transport device to initiate the ride is using the electronic map (see at least [0082], [0131], and [0196]); connect the mobile device of the user to the paired selected electric transport device (see at least [0136], the requester device may be connected to the rental (selected vehicle) for remote operation (control) of the vehicle.); and control operating systems of the paired selected electric transport device using the mobile device of the user (see at least [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Whitt to incorporate the teachings of Abdulla wherein identifying the set of available electric transport devices present in the predetermined area based on the proximity to the user is using an electronic map provided on a display of a mobile device of the user; and wherein directing the user to the paired selected electric transport device to initiate the ride is using the electronic map; connect the mobile device of the user to the paired selected electric transport device; and control operating systems of the paired selected electric transport device using the mobile device of the user. As both inventions are related to improving a user’s selection of a transportation vehicle for transportation requests. This would be done to increase convenience of a user by improving efficiency of ride sharing and flexibility of operation (see Abdulla para 0030).
Further, Whitt as modified by Abdulla do not specifically teach wherein the mobile device of the user is connected to the paired selected electric transport device using a dock.
Bradlow teaches wherein the mobile device of the user is connected to the paired selected electric transport device using a dock (see at least 0091]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Whitt as modified by Abdulla to incorporate the teachings of Bradlow wherein the mobile device of the user is connected to the paired selected electric transport device using a dock. This would be done to increase convenience of a user riding a PMV (personal mobility vehicle) by mitigating the likelihood of undesired interaction and allowing user to control the PMV via docked mobile device (see Bradlow para 0004 and 0091).
With respect to claim 2, Whitt discloses wherein the processor receives input regarding preferences of the user to pair the user with the selected electric transport device based on the physical characteristics of the user and the preferences of the user (see at least [0041], [0056], [0075], and [0098]).
With respect to claim 3, Whitt discloses wherein the processor receives input regarding a riding experience of the user to pair the user with a selected electric transport device based on the physical characteristics of the user and the riding experience of the user (see at least [0041], [0056], [0075], and [0091]). 
With respect to claim 4, Whitt discloses wherein the paired selected electric transport device is initially locked and is unlocked in response to receiving the request from the user to initiate the ride (see at least [0029], “…transmit instructions to the personal mobility vehicle to unlock and/or activate for the transportation requestor. The transportation requestor may then ride the personal mobility vehicle to a destination…”).
With respect to claim 5, Whitt do not specifically disclose wherein the electronic map shows icons corresponding to the set of available electric transport devices and the icons show features of the corresponding electric transport devices.
Abdulla teaches wherein the electronic map shows icons corresponding to the set of available electric transport devices and the icons show features of the corresponding electric transport devices (see at least [0082], [0131], and [0196]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Whitt to incorporate the teachings of Abdulla wherein the electronic map shows icons corresponding to the set of available electric transport devices and the icons show features of the corresponding electric transport devices. As both inventions are related to improving a user’s selection of a transportation vehicle for transportation requests. This would be done to increase convenience of a user by improving efficiency of ride sharing and flexibility of operation (see Abdulla para 0030). 
With respect to claim 7, Whitt discloses wherein the input regarding the physical characteristics of the user are stored for use in a future pairing (see at least [0041], Whitt discloses storing user’s identifiers for preferences, ability, etc.). 
With respect to claim 8, Whitt discloses wherein the input regarding the physical characteristics of the user further comprises a requirement to be seated while riding (see at least [0041] and [0056-0057], Whitt discloses preferring a bike over scooter based on their physical characteristics, as such under the broadest reasonable interpretation a user may prefer the bike for seating requirement.). 
With respect to claim 9, Whitt discloses wherein the input regarding the physical characteristics of the user further comprises a requirement to assist with balancing (see at least [0041] and [0081], Whitt discloses ability metric data of a requestor (ability to interact), desired safety features, and suitable information about the transportation requester, therefore assisting with balancing is an obvious variation with the ability to interact and other suitable information about the user.). 
With respect to claim 10, Whitt discloses wherein the processor receives input regarding riding experience of the user to pair the user with a selected electric transport device based on the physical characteristics of the user (see at least [0032-0035], [0041], and [0098], Whitt discloses receiving user data with request wherein the user data includes an ability of the user to interact with the mobility device (electric transport)), the preferences of the user (see at least [0041], [0056], [0075], and [0098]) and the riding experience of the user (see at least [0041], [0056], [0075], and [0091]).
With respect to claim 11, Whitt discloses a system for pairing a user to an electric transport device selected for the user, the system comprising (see at least [abstract]): a plurality of electric transport devices comprising devices of a first type of device (see at least [0025], [0034], and [Figs. 10 and 14]), and comprising devices of a second type of device configured differently from the first type of device (see at least [0025], [0034], and [Figs. 10 and 14]); and a service provider deploying and tracking the plurality of electric transport devices (see at least [0034] and [0065]), the service provider including at least one processor executing the instructions to: receive a request to initiate a ride of an electric transport device (see at least [0023], [0032], [0034-0036], and [0090-0091]); identify a set of available electric transport devices present in a predetermined area based on proximity to the user (see at least [0029], [0066],and [0069], Whitt discloses identifying PMVs near a transportation requester (predetermined area based on proximity of the user), and provide directions to the transportation requester (user) to the PMV); receive input regarding physical characteristics of the user (see at least [0041], [0081], and [0098]); wherein the physical input regarding the physical characteristics comprises at least one physical restriction of the user (see at least [0032-0035], [0041], and [0098], Whitt discloses receiving user data with request wherein the user data includes an ability of the user to interact with the mobility device (electric transport)) and the at least one physical restriction of the user comprises a requirement to be seated while riding (see at least [0041], [0081] and [Figs.2 and 13-14], Whitt discloses the user data to include user profile which may prefer bikes over scooters/ability metric data (“…an ability of the user to interact with personal mobility devices (e.g., is unable to use scooters)…”), therefore, one of ordinary person skilled in the art would interpret unable to use scooter as one of physical restrictions that may require a different PMV (bike, vehicle, etc.) with a seat (see Figs. 2 and 13-14 “bike with a seat”)); receive input regarding preferences of the user (see at least [0041], [0056], [0075], and [0098]); pair the user to a paired selected electric transport device based on the physical characteristics of the user and the preferences of the user, selected as one of the first type of device and the second type of device from the set of available electric transport devices (see at least [0032-0035], [0041], [0056], and [0098], Whitt discloses receiving user data with request wherein the user data includes an ability of the user to interact with the mobility device (electric transport) and other user preferences for matching (selecting) a PMV to the user)); direct the user to the paired selected electric transport device to initiate the ride (see at least [0029]); wherein the paired selected electric transport device includes a seat (see at least [Figs. 2 and 13-14], “bike with a sea”). 
However, Whitt do not specifically discloses wherein identifying the set of available electric transport devices present in the predetermined area based on the proximity to the user is using an electronic map provided on a display of a mobile device of the user; and wherein directing the user to the paired selected electric transport device to initiate the ride is using the electronic map; connect the mobile device of the user to the paired selected electric transport device; and control operating systems of the paired selected electric transport device using the mobile device of the user. 
Abdulla teaches wherein identifying the set of available electric transport devices present in the predetermined area based on the proximity to the user is using an electronic map provided on a display of a mobile device of the user (see at least [0082], [0131], and [0196]); and wherein directing the user to the paired selected electric transport device to initiate the ride is using the electronic map (see at least [0082], [0131], and [0196]); connect the mobile device of the user to the paired selected electric transport device (see at least [0136], the requester device may be connected to the rental (selected vehicle) for remote operation (control) of the vehicle.); and control operating systems of the paired selected electric transport device using the mobile device of the user (see at least [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Whitt to incorporate the teachings of Abdulla wherein identifying the set of available electric transport devices present in the predetermined area based on the proximity to the user is using an electronic map provided on a display of a mobile device of the user; and wherein directing the user to the paired selected electric transport device to initiate the ride is using the electronic map; connect the mobile device of the user to the paired selected electric transport device; and control operating systems of the paired selected electric transport device using the mobile device of the user. As both inventions are related to improving a user’s selection of a transportation vehicle for transportation requests. This would be done to increase convenience of a user by improving efficiency of ride sharing and flexibility of operation (see Abdulla para 0030). 
Further, Whitt as modified by Abdulla do not specifically teach wherein the mobile device of the user is connected to the paired selected electric transport device using a dock.
Bradlow teaches wherein the mobile device of the user is connected to the paired selected electric transport device using a dock (see at least 0091]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Whitt as modified by Abdulla to incorporate the teachings of Bradlow wherein the mobile device of the user is connected to the paired selected electric transport device using a dock. This would be done to increase convenience of a user riding a PMV (personal mobility vehicle) by mitigating the likelihood of undesired interaction and allowing user to control the PMV via docked mobile device (see Bradlow para 0004 and 0091).
With respect to claim 12, Whitt discloses wherein the paired selected electric transport device is initially locked and is unlocked in response to receiving the request from the user to initiate the ride (see at least [0029], “…transmit instructions to the personal mobility vehicle to unlock and/or activate for the transportation requestor. The transportation requestor may then ride the personal mobility vehicle to a destination…”).
With respect to claim 14, Whitt do not specifically disclose wherein the electronic map shows icons corresponding to the set of available electric transport devices and the icons show features of the corresponding electric transport devices.
Abdulla teaches wherein the electronic map shows icons corresponding to the set of available electric transport devices and the icons show features of the corresponding electric transport devices (see at least [0082], [0131], and [0196]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Whitt to incorporate the teachings of Abdulla wherein the electronic map shows icons corresponding to the set of available electric transport devices and the icons show features of the corresponding electric transport devices. As both inventions are related to improving a user’s selection of a transportation vehicle for transportation requests. This would be done to increase convenience of a user by improving efficiency of ride sharing and flexibility of operation (see Abdulla para 0030). 
With respect to claim 15, Whitt discloses wherein the configuration difference between the first type of device and the second type of device is a stowage area (see at least [0020] and [0041]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Whitt et al (US 20190376802 A1) in view of Abdulla et al (US 20210302174 A1) in view of Lyle et al (US 11015952 B1).
With respect to claim 6, Whitt as modified by Abdulla do not specifically teach wherein the input regarding the physical characteristics of the user further comprises biometric information of the user.
Lyla teaches wherein the input regarding the physical characteristics of the user further comprises biometric information of the user (see at least [Col. 6 lines 14-20] and [Col. 7 lines 27-57]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Whitt as modified by Abdulla to incorporate the teachings of Lyle wherein the input regarding the physical characteristics of the user further comprises biometric information of the user. This would be done to improve determination of transportation means travelling to a destination by reducing cost of travel and increase user’s convenience (see Lyla Col. Lines 42-59]). 
With respect to claim 13, Whitt as modified by Abdulla do not specifically teach wherein the input regarding the physical characteristics of the user further comprises biometric information of the user.
Lyla teaches wherein the input regarding the physical characteristics of the user further comprises biometric information of the user (see at least [Col. 6 lines 14-20] and [Col. 7 lines 27-57]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Whitt as modified by Abdulla to incorporate the teachings of Lyle wherein the input regarding the physical characteristics of the user further comprises biometric information of the user. This would be done to improve determination of transportation means travelling to a destination by reducing cost of travel and increase user’s convenience (see Lyla Col. Lines 42-59]). 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitt et al (US 20190376802 A1) in view of Abdulla et al (US 20210302174 A1) in view of Lyle et al (US 11015952 B1) in view of Bradlow et al (US 20200124430 A1).
With respect to claim 16, Whitt discloses a method for pairing a user to a selected electric transport device from among a plurality of types of electric transport devices, the method comprising (see at least [abstract]): receiving a request from the user to initiate a ride (see at least [0023], [0032], [0034-0036], and [0090-0091]); identify a set of available electric transport devices present in a predetermined area based on proximity to the user (see at least [0029], [0066],and [0069], Whitt discloses identifying PMVs near a transportation requester (predetermined area based on proximity of the user), and provide directions to the transportation requester (user) to the PMV); receiving input regarding physical characteristics of the user (see at least [0041] and [0098]), wherein the input regarding the physical characteristics of the user comprises at least one physical restriction of the user (see at least [0041] and [0081]); pairing the user to a paired selected electric transport device based on physical characteristics of the user, selected from among the plurality of types of devices as one of the plurality of types of devices from the set of available electric transport devices (see at least [0032-0035], [0041], [0056], and [0098], Whitt discloses receiving user data with request wherein the user data includes an ability of the user to interact with the mobility device (electric transport) and other user preferences for matching (selecting) a PMV to the user)); directing the user to the paired selected electric transport device to initiate the ride (see at least [0029]).
However, Whitt do not specifically discloses wherein identifying the set of available electric transport devices present in the predetermined area based on the proximity to the user is using an electronic map provided on a display of a mobile device of the user; and wherein directing the user to the paired selected electric transport device to initiate the ride is using the electronic map; connect the mobile device of the user to the paired selected electric transport device; and control operating systems of the paired selected electric transport device using the mobile device of the user. 
Abdulla teaches wherein identifying the set of available electric transport devices present in the predetermined area based on the proximity to the user is using an electronic map provided on a display of a mobile device of the user (see at least [0082], [0131], and [0196]); and wherein directing the user to the paired selected electric transport device to initiate the ride is using the electronic map (see at least [0082], [0131], and [0196]); connect the mobile device of the user to the paired selected electric transport device (see at least [0136], the requester device may be connected to the rental (selected vehicle) for remote operation (control) of the vehicle.); and control operating systems of the paired selected electric transport device using the mobile device of the user (see at least [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Whitt to incorporate the teachings of Abdulla wherein identifying the set of available electric transport devices present in the predetermined area based on the proximity to the user is using an electronic map provided on a display of a mobile device of the user; and wherein directing the user to the paired selected electric transport device to initiate the ride is using the electronic map; connect the mobile device of the user to the paired selected electric transport device; and control operating systems of the paired selected electric transport device using the mobile device of the user. As both inventions are related to improving a user’s selection of a transportation vehicle for transportation requests. This would be done to increase convenience of a user by improving efficiency of ride sharing and flexibility of operation (see Abdulla para 0030). 
Further, Whitt as modified by Abdulla do not specifically teach wherein the at least one physical restriction of the user comprises a requirement to assist with balancing; wherein the paired selected electric transport device includes three or four wheels.
Lyle teaches wherein the at least one physical restriction of the user comprises a requirement to assist with balancing (see at least [Col. 6 lines 14-20] and [Col. 7 lines 27-57]); wherein the paired selected electric transport device includes three or four wheels (see at least [Col. 7 lines 27-57] and [Col. 15 lines 21-33], Lyle teaches wherein the selected transportation mean includes three or four wheels.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Whitt as modified by Abdulla to incorporate the teachings of Lyle wherein the at least one physical restriction of the user comprises a requirement to assist with balancing; wherein the paired selected electric transport device includes three or four wheels. This would be done to improve determination of transportation means travelling to a destination by reducing cost of travel and increase user’s convenience (see Lyla Col. Lines 42-59]). 
Furthermore, Whitt as modified by Abdulla and Lyla do not specifically teach wherein the mobile device of the user is connected to the paired selected electric transport device using a dock.
Bradlow teaches wherein the mobile device of the user is connected to the paired selected electric transport device using a dock (see at least 0091]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Whitt as modified by Abdulla and Lyla to incorporate the teachings of Bradlow wherein the mobile device of the user is connected to the paired selected electric transport device using a dock. This would be done to increase convenience of a user riding a PMV (personal mobility vehicle) by mitigating the likelihood of undesired interaction and allowing user to control the PMV via docked mobile device (see Bradlow para 0004 and 0091).
With respect to claim 17, Whitt discloses receiving input regarding riding preferences of the user (see at least [0041], [0056], [0075], and [0098]), wherein said pairing step includes the riding preferences of the user as a factor in selection of the paired selected electric transport device (see at least [0032-0035], [0041], [0056], and [0098], Whitt discloses receiving user data with request wherein the user data includes an ability of the user to interact with the mobility device (electric transport) and other user preferences for matching (selecting) a PMV to the user)).  
With respect to claim 18, Whitt discloses receiving input regarding riding experience of the user (see at least [0041], [0056], [0075], and [0091]), wherein said pairing step includes the riding experience of the user as a factor in selection of the paired selected electric transport device (see at least [0041], [0056], [0075], and [0091]).
With respect to claim 19, Whitt do not specifically disclose wherein the electronic map shows icons corresponding to the set of available electric transport devices and the icons show features of the corresponding electric transport devices.
Abdulla teaches wherein the electronic map shows icons corresponding to the set of available electric transport devices and the icons show features of the corresponding electric transport devices (see at least [0082], [0131], and [0196]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Whitt to incorporate the teachings of Abdulla wherein the electronic map shows icons corresponding to the set of available electric transport devices and the icons show features of the corresponding electric transport devices. As both inventions are related to improving a user’s selection of a transportation vehicle for transportation requests. This would be done to increase convenience of a user by improving efficiency of ride sharing and flexibility of operation (see Abdulla para 0030). 
With respect to claim 20, Whitt discloses wherein the paired selected electric transport device is initially locked and is unlocked in response to receiving the request from the user to initiate the ride (see at least [0029], “…transmit instructions to the personal mobility vehicle to unlock and/or activate for the transportation requestor. The transportation requestor may then ride the personal mobility vehicle to a destination…”). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDALLA A KHALED/Examiner, Art Unit 3667